Exhibit 10.3

General security deed

Unilife group

Each entity specified in Part 1 of Schedule 1 (each a Grantor)

ROS Acquisition Offshore LP as collateral agent (Secured Party)

Each entity specified in Part 2 of Schedule 1 (each an Original Principal)

 

 

General security deed | page 1



--------------------------------------------------------------------------------

Exhibit 10.3

General security deed Unilife group

 

Details

     5   

Agreed terms

     6   

1.

  Defined terms & interpretation      6   

1.1.

 

Defined terms from Credit Agreement

     6   

1.2.

 

Other defined terms

     6   

1.3.

 

PPSA terms incorporated

     10   

1.4.

 

Interpretation

     10   

1.5.

 

More than one Grantor

     10   

2.

  Secured Party’s limit on liability      11   

2.1.

 

Capacity and acts

     11   

2.2.

 

Duties and responsibilities limited

     11   

2.3.

 

Benefit and survival

     11   

3.

  Grant of security      11   

3.1.

 

Security interest and charge

     11   

3.2.

 

Continuing security and obligations

     12   

4.

  Dealings with Collateral      12   

5.

  Priority      12   

5.1.

 

Priority of Lien in Collateral

     12   

5.2.

 

No agreement or consent to subordination, attachment or accessions

     12   

6.

  General security provisions      13   

6.1.

 

Security continuing and independent

     13   

6.2.

 

Collateral Securities

     13   

7.

  Representations and warranties      13   

7.1.

 

Representations and warranties

     13   

7.2.

 

Intellectual Property Warranties

     15   

7.3.

 

Repetition

     16   

7.4.

 

Reliance and survival

     16   

8.

  Undertakings      17   

8.1.

 

Status

     17   

8.2.

 

General undertakings

     17   

8.3.

 

Undertakings relating to Collateral

     18   

8.4.

 

Undertakings relating to Intellectual Property Collateral

     20   

8.5.

 

Undertakings relating to Relevant Securities

     20   

 

General security deed | page 2



--------------------------------------------------------------------------------

Exhibit 10.3

 

8.6.

 

Voting powers and Proceeds

     21   

8.7.

 

Collection Account

     22   

8.8.

 

Collection and deposit of proceeds

     23   

8.9.

 

Further assurances

     23   

9.

  Grantor liability and exclusion of rights      24   

9.1.

 

Principal and independent obligation

     24   

9.2.

 

Grantors’ liabilities not affected

     24   

9.3.

 

Exclusion of subrogation and other rights

     26   

9.4.

 

Prove in Liquidation

     26   

9.5.

 

Variations and replacements

     27   

10.

  Event of Default and consequences      27   

10.1.

 

Events of Default

     27   

10.2.

 

Consequences of Event of Default

     27   

10.3.

 

Secured Party’s general powers

     27   

10.4.

 

Secured Party’s PPSA powers - sections 123 and 128

     27   

10.5.

 

Secured Party’s specific powers

     28   

10.6.

 

Discharge or acquire prior Lien

     29   

10.7.

 

Co-operation in exercise of power of sale

     30   

10.8.

 

Appoint Receivers

     30   

10.9.

 

Agency of Receiver

     31   

10.10.

 

Receiver’s powers

     31   

10.11.

 

Appointment of Attorney

     31   

11.

  Costs, Taxes and general indemnity      32   

11.1.

 

Transaction expenses

     32   

11.2.

 

Costs and expenses of Grantor

     32   

12.

  Interest on overdue amounts      33   

12.1.

 

Accrual and calculation

     33   

12.2.

 

Judgment or order

     33   

12.3.

 

Payment

     33   

13.

  Payments      33   

14.

  Receipt of money and application      34   

14.1.

 

Credit of received payment

     34   

14.2.

 

Applying or appropriating money received

     34   

14.3.

 

Suspense account

     34   

14.4.

 

Surplus proceeds

     34   

14.5.

 

Payments after notice of subsequent Liens

     35   

14.6.

 

Foreign currency amounts

     35   

15.

  Statutory powers and notices      35   

15.1.

 

Exclusion of PPSA provisions

     35   

15.2.

 

Exercise of rights by Secured Party

     36   

15.3.

 

No notice required unless mandatory

     36   

15.4.

 

Appointment of nominee for registration

     36   

15.5.

 

Other rights

     37   

 

General security deed | page 3



--------------------------------------------------------------------------------

Exhibit 10.3

 

16.

  Assignment      37   

16.1.

 

By Grantor

     37   

16.2.

 

By Secured Party or Principal

     37   

16.3.

 

Change in collateral agent

     37   

16.4.

 

Assistance

     37   

17.

  Notices, demands and communications      38   

18.

  Protection of third parties      38   

18.1.

 

Receipt of Secured Party, Receiver or Attorney

     38   

18.2.

 

Third parties need not enquire

     38   

19.

  Protection of Secured Party, Receiver and Attorney      38   

19.1.

 

Notice, demand or lapse of time required by law

     38   

19.2.

 

Secured Party and Receiver not restricted

     39   

19.3.

 

Secured Party, Receiver and Attorney not mortgagee in possession or liable

     39   

19.4.

 

Reinstating avoided transaction

     39   

19.5.

 

Authorised Representatives and communications

     39   

19.6.

 

Secured Party’s or Principal’s opinion

     40   

20.

  General provisions      40   

20.1.

 

Consideration

     40   

20.2.

 

Prompt performance

     40   

20.3.

 

Performance of Grantor’s obligations by Secured Party

     40   

20.4.

 

Powers

     40   

20.5.

 

Consent and waivers

     40   

20.6.

 

Indemnities and reimbursement obligations

     40   

20.7.

 

Notices or demands as evidence

     41   

20.8.

 

Law and legislation

     41   

20.9.

 

Severability

     41   

20.10.

 

Variation

     41   

20.11.

 

Governing law - security agreement

     41   

20.12.

 

Governing law-Lien

     41   

20.13.

 

Jurisdiction

     41   

20.14.

 

Service of process

     42   

20.15.

 

Counterparts

     42   

Schedule 1  –   Parties

     43   

Schedule 2  –  Notice of Lien (account)

     45   

Schedule 3  –  Serial Numbered Property

     47   

Schedule 4  –  Relevant Marketable Securities

     48   

Signing pages

     49   

 

General security deed | page 4



--------------------------------------------------------------------------------

Exhibit 10.3

Details

 

Date    March 12, 2014 Parties    Name    Each entity specified in Part 1 of
Schedule 1 Short form name    Each a Grantor, together the Grantors Notice
details    As specified in Part 1 of Schedule 1 Name    ROS Acquisition Offshore
LP, a Cayman Islands exempted limited partnership Capacity    As “collateral
agent” under the Loan Documents for and on behalf of the Principals Short form
name    Secured Party Notice details   

C/O Walkers Corporate Services Limited

Walker House, 87 Mary Street

George Town, Grand Cayman KY 1-9005

Cayman Islands

Attention: Neil Gray

with duplicate notice to:   

OrbiMed Advisors LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Email:  WesseIT@OrbiMed.com;
RizzoM@OrbiMed.com

Attention: Tadd Wessel and Matthew Rizzo

Name    Each entity specified in Part 2 of Schedule 1 Short form name    Each an
Original Principal, together the Original Principals Notice details    As
specified in Part 2 of Schedule 1

Background

 

A. Each Grantor agrees to grant the Secured Party a security interest in the
Collateral to secure payment mid performance of all of the Obligations.

 

B. Each Grantor does this in return for the Secured Party and the other
Principals entering into the Loan Documents, the transactions contemplated by
those documents and other valuable consideration.

 

General security deed | page 5



--------------------------------------------------------------------------------

Exhibit 10.3

Agreed terms

 

1. Defined terms & interpretation

 

1.1. Defined terms from Credit Agreement

Terms defined in (or incorporated by reference into) the Credit Agreement (as
defined below) have the same meanings when used in this document unless
otherwise defined in this document Parties to the Credit Agreement referred to
by short form name in this document are more fully described in the Credit
Agreement.

 

1.2. Other defined terms

In this document:

A$ means the lawful currency of Australia.

Attorney means an attorney appointed by a Grantor under this document.

Australian Obligor means an Obligor incorporated under the laws of Australia.

Authorisation means any consent, authorisation, registration, filing, agreement,
notarisation, certificate, permit, licence, approval, authority or exemption of,
from or required by, a Governmental Authority or required by law. Where
intervention or action of a Governmental Authority within a specified period
would fully or partly prohibit or restrict something by law, Authorisation
includes the expiry of that period without that intervention or action.

Authorised Representative means:

 

  (a) in respect of a Grantor, an Authorized Officer; and

 

  (b) in respect of the Secured Party and each Original Principal, a person
whose title or acting title includes ‘associate’, ‘manager’, ‘managing member’,
‘director’, ‘executive’, ‘chief’, ‘head’, ‘counsel’ or ‘president’, or a person
notified to the other parties as being its authorised representative for the
purposes of the Loan Documents.

Collateral means:

 

  (a) in relation to a Grantor (other than Unilife Corporation), all the
Grantor’s present and future property of any kind including any Intellectual
Property Collateral. It includes anything in respect of which the Grantor has at
any time a sufficient right, interest or power to grant a security interest; and

 

  (b) in relation Unilife Corporation, all of the Grantor’s present and future
Relevant Marketable Securities, Rights and Proceeds and any certificate,
registration, title or other evidence of ownership of, or rights to, any of
those things.

Collection Account means each account established under clause 8.7.

 

General security deed | page 6



--------------------------------------------------------------------------------

Exhibit 10.3

Credit Agreement means the credit agreement dated on or about the date of this
document between Unilife Medical Solutions, Inc. (as borrower) and ROS
Acquisition Offshore LP (as lender).

Default Rate means the rate of interest applicable to Loans under Section 3.5 of
the Credit Agreement,

Event of Default means an event or circumstance specified in clause 10.1.

Floating Charge Collateral means any Collateral in relation to which the PPSA
does not apply for whatever reason which is:

 

  (a) inventory (within the ordinary meaning of that term); or

 

  (b) obsolete, damaged, worn out or surplus property, which the Grantor is
permitted to Dispose of in the ordinary course of its business in accordance
with the Credit Agreement.

Guarantee means a guarantee, indemnity, letter of credit, legally binding letter
of comfort or other obligation of any kind:

 

  (a) to provide funds (whether by the advance or payment of money, the purchase
of or subscription for shares or other securities, the purchase of assets or
services, or otherwise) for the payment or discharge of;

 

  (b) to indemnify any person against the consequences of default in the payment
of; or

 

  (c) to be responsible for,

an obligation or monetary liability of another person or the assumption of any
responsibility or obligation in respect of the solvency or financial condition
of another person.

Intellectual Property means all intellectual property rights, and related
rights, including the following, whether registered or unregistered:

 

  (a) rights in or arising out of copyright, designs, patents (including
standard and innovation patents), plant breeds, databases, circuit layouts,
trade marks (including the goodwill of the business concerned in the goods or
services in respect of which the trade marks are registered or used), brands,
logos, domain names, know-how and confidential information;

 

  (b) any applications or right to apply for registration of any of the rights
referred to in paragraph (a) above;

 

  (c) any and all forms of protection having equivalent or similar effect
anywhere in the world;

 

  (d) any rights under license in relation to any rights referred to in
paragraphs (a) to (c) above; and

 

  (e) all accrued and future rights to bring, make, oppose, defend and appeal
proceedings, claims or actions and obtain relief (and to retain any damages
recovered) in respect of any past or future infringement, or any other cause of
action arising from ownership, of any of the rights referred to in paragraphs
(a) to (d) above.

 

General security deed | page 7



--------------------------------------------------------------------------------

Exhibit 10.3

Intellectual Property Collateral means, in relation to a Grantor, all the
Grantor’s present and future right, title and interest in Intellectual Property
of any kind including, without limitation, the Intellectual Property listed in
Schedule 3.

IP Australia has the meaning given in clause 8.4(c).

Lease means any arrangement whereby an asset may be used, occupied, operated or
managed by a person other than the owner. It includes a lease, licence, charter,
hire purchase or hiring arrangement.

Loss means a loss, claim, action, damage, liability, cost, charge, expense,
penalty, compensation, fine or outgoing suffered, paid or incurred.

Marketable Security means:

 

  (a) a ‘marketable security1 (as defined in the Corporations Act);

 

  (b) a negotiable instrument (within the ordinary meaning of that term);

 

  (c) a unit or other interest in a trust or partnership; and

 

  (d) a right or an option in respect of any of the above, whether issued or
unissued.

Notice means a notice, demand, consent, approval or communication given in
accordance with clause 17.

Obligor has the meaning given in the US Guarantee.

Permitted Restriction means:

 

  (a) each Permitted Lien;

 

  (b) a Restriction disclosed in writing to, and consented to in writing by, the
Secured Party on or before the date of this document (unless the consent was
conditional and any of the conditions are not complied with); and

 

  (c) a Restriction created after the date of this document which was consented
to by the Secured Party in writing on or before its creation (unless the consent
was conditional and any of the conditions are not complied with).

Permitted Liens means all Liens permitted by Section 8.3 of the Credit
Agreement.

Power means any right, power, discretion or remedy of a Principal, a Receiver or
an Attorney under any Loan Document or applicable law.

Principal means each party to which any of the Obligors may owe any Obligations
(which, for the avoidance of doubt, includes each Original Principal), but also
includes the Secured Party in any capacity,

 

General security deed | page 8



--------------------------------------------------------------------------------

Exhibit 10.3

Proceeds means all money (in whatever currency) and amounts payable to a Grantor
or to which a Grantor is entitled now or in the future (whether alone or with
any other person) on any account or in any way whatsoever under, or as holder
of, any Relevant Marketable Securities or Rights, including distributions,
dividends, bonuses, profits, return of capital, interest and all proceeds of
sale (within the ordinary meaning of those words), redemption or disposal.

Real Property means, in relation to a Grantor, all of the Grantor’s present and
future estates and interests in freehold and leasehold land and in all
buildings, structures and fixtures from time to time on that land.

Receiver means a receiver or receiver and manager appointed under this document.

Records means, in relation to a person, all information relating in any way to
that person’s business or any transaction entered into by the person, whether
recorded electronically, magnetically or otherwise.

Relevant Marketable Securities means any Marketable Securities (present or
future) in which a Grantor has an interest, including the Marketable Securities
described in Schedule 4.

Relevant Securities means all present and future Relevant Marketable Securities,
Rights and Proceeds and any certificate, registration, title or other evidence
of ownership of, or rights to, any of those things.

Restriction means any agreement, obligation or arrangement that restricts, or
entities another person to rights of pre-emption or refusal for, a sale,
assignment or other dealing with Relevant Marketable Securities.

Rights means:

 

  (a) rights to acquire Marketable Securities arising because a Grantor has an
interest in the Relevant Marketable Securities, including due to any allotment,
offer, substitution, conversion, consolidation, reclassification, redemption,
reconstruction, amalgamation, subdivision, reduction of capital, Liquidation or
scheme of arrangement in relation to any Relevant Marketable Securities; and

 

  (b) any other rights of a Grantor of any kind in connection with the Relevant
Marketable Securities, including in relation to any Proceeds.

ROS means Royalty Opportunities S.à.r.l.

Serial Numbered Property means personal property that may or must be described
by serial number in a financing statement under the PPSA or the PPS Regulations.

Share Issuer means a company specified as such in Schedule 4.

US Guarantee means the guarantee dated on or about the date of this document
between each Grantor, Unilife Cross Farm LLC in favour of each Original
Principal.

US Pledge and Security Agreement means the pledge and security agreement dated
on or about the date of this document between Unilife Medical Solutions, Inc.,
each Grantor, Unilife Cross Farm LLC, the Secured Party and each Original
Principal.

 

General security deed | page 9



--------------------------------------------------------------------------------

Exhibit 10.3

 

1.3. PPSA terms incorporated

In this document, unless the context requires otherwise, the following words and
expressions (and grammatical variations of them) have the same meanings given to
them in the PPSA or the PPS Regulations (as applicable): accession, ADI,
advance, after-acquired property, amendment demand, attach, chattel paper,
commercial consignment, consumer property, control, documents of title,
financing change statement, financing statement, future advance, goods,
inventory, investment instrument, land, negotiable instrument, personal
property, purchase money security interest, serial number and verification
statement.

 

1.4. Interpretation

 

  (a) The provisions of Section 1.5 (Interpretation) of the Credit Agreement
(except paragraph (d) of that Section) are incorporated in, and apply to, this
document as if set out in full with any necessary amendments.

 

  (b) In this document:

 

  (i) headings are for reference only and do not affect interpretation; and

 

  (ii) any undertaking, representation, warranty or indemnity by two or more
patties (including where two or more persons are included in the same defined
term) binds them jointly and severally.

 

  (c) Unless the context requires otherwise, a reference in this document to:

 

  (i) an agreement includes any legally enforceable arrangement, understanding,
undertaking or representation whether or not in writing;

 

  (ii) document or agreement includes that document or agreement as novated,
altered, amended, supplemented or replaced from time to time;

 

  (iii) any thing includes any part of it and a reference to a group of things
or persons includes each thing or person in that group;

 

  (iv) clauses, schedules and annexures are to those in this document, and a
reference to this document includes any schedule and annexure;\

 

  (v) a person, corporation, trust, partnership, unincorporated body or other
entity includes any of them;

 

  (vi) time is to New York time unless stated otherwise; and

 

  (vii) ‘grant a security interest’ includes to charge, mortgage, pledge,
encumber, assign by way of security and transfer by way of security.

 

1.5. More than one Grantor

In this document:

 

General security deed | page 10



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (a) a reference to Grantor is a reference to each Grantor severally as well as
to all Grantors jointly;

 

  (b) when used with reference to a Grantor, Real Property and Collateral means
the Real Property and Collateral (as the case may be) of that Grantor and, when
used without reference to a particular Grantor, means the Real Property and
Collateral (as the case may be) of al! the Grantors;

 

  (c) this document binds all Grantors jointly and each Grantor severally; and

 

  (d) where any Obligation comprises indebtedness, or is an obligation, of one
Grantor alone or of some, but not all, of the Grantors, (principal indebtedness
or obligation), then:

 

  (i) each Grantor is nevertheless jointly and severally liable for, and in
relation to, that principal indebtedness or obligation; and

 

  (ii) that principal indebtedness or obligation is secured by all the
Collateral of each Grantor.

 

2. Secured Party’s limit on liability

 

2.1. Capacity and acts

The Secured Party enters into this document in its capacity as “collateral
agent” under the Loan Documents. Each other party acknowledges that under the
terms of the US Pledge and Security Agreement, the Secured Party holds the
benefit of this document for the holders of the Obligations from time to time.

 

2.2. Duties and responsibilities limited

The Secured Party’s obligations, duties and responsibilities under or in
connection with this document are limited to those expressly set out in the US
Pledge and Security Agreement, this document and the other Loan Documents to
which it is a party.

 

2.3. Benefit and survival

Clause 2 applies for the benefit of the Secured Party’s officers and agents and
will survive termination of this document.

 

3. Grant of security

 

3.1. Security interest and charge

 

  (a) Each Grantor grants a security interest in the Collateral to the Secured
Party (for the benefit of the Principals) to secure payment and performance of
the Obligations.

 

  (b) For the purposes of section 20(2)(b) of the PPSA (but without limiting the
meaning of ‘Collateral’ in this document), this security interest is taken in
all the Grantor’s present and after-acquired property.

 

General security deed | page 11



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (c) This security interest is a charge. If for any reason it is necessary to
determine the nature of this charge, it is a floating charge over the Floating
Charge Collateral and a fixed charge over all other Collateral.

 

3.2. Continuing security and obligations

Each Lien granted under this document is a continuing security until the Secured
Party releases all Collateral from the Lien, despite any intermediate payment,
discharge, settlement, release or other matter. Each Grantor’s obligations under
this document continue despite any full or partial release of the Collateral and
no full or partial release of Collateral will release any Grantor from personal
liability under this document until all Obligations have in fact been received
by the Secured Party and is not liable to be disgorged.

 

4. Dealings with Collateral

In relation to any Grantor that is an Australian Obligor, unless that Grantor is
expressly permitted to do so by a provision in a Loan Document:

 

  (a) any inventory of that Grantor is specifically appropriated to a security
interest under this document; and

 

  (b) the applicable Grantor may not remove it without obtaining the specific
and express authority of the Secured Party to do so.

 

5. Priority

 

5.1. Priority of Lien in Collateral

 

  (a) The parties intend that each Lien created under this document:

 

  (i) takes priority over all other Liens and other interests in the Collateral
at any time other than any Permitted Lien as agreed in writing by the Secured
Party as having priority or as mandatorily preferred by law (including, for the
avoidance of doubt, the PPSA); and

 

  (ii) has the same priority in relation to all Obligations, including future
advances.

 

  (b) Nothing in this clause 5.1 restricts the Secured Party from claiming that
a Lien granted under this document is a purchase money security interest in
respect of all or part of the Co [lateral.

 

5.2. No agreement or consent to subordination, attachment or accessions

Nothing in this document may be construed as an agreement or consent by the
Secured Party to:

 

  (a) (subordination) subordinate a Lien created under this document in favour
of any person;

 

  (b) (security) any Lien other than any Permitted Lien attaching to, or being
created in, any Collateral;

 

General security deed | page 12



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (c) (deferral of attachment) defer or postpone the date of attachment of a
Lien created under this document in any Collateral;

 

  (d) (accessions to Collateral) any personal property becoming an accession to
any Collateral; or

 

  (e) (accessions to non-Collateral) any Collateral becoming an accession or
affixed to any asset that is not Collateral.

 

6. General security provisions

 

6.1. Security continuing and independent

This document and each Lien created under it:

 

  (a) is in addition to and enforceable independently of any other Lien or
Guarantee; and

 

  (b) is to remain in full force and effect (whether or not at any given time a
Grantor is indebted to the Secured Party or any other Principal) until the
execution by the Secured Party and delivery to each Grantor of an unconditional
release of this document and each Lien,

provided that, upon the occurrence of the Termination Date, the Secured Party
will, at the Grantors’ request and sole expense, deliver to the Grantors,
without any representations, warranties or recourse of any kind whatsoever (but
without limiting clause 19.4), all Collateral held by the Secured Party
hereunder, and execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.

 

6.2. Collateral Securities

This document is collateral to each other security document. This document and
each other security document will be read and construed together so that:

 

  (a) a default under one of them will be deemed to be a default under each of
them; and

 

  (b) the Secured Party may exercise any of its rights under any one or more of
them separately or concurrently or not at all, and in such order as it chooses.

 

7. Representations and warranties

 

7.1. Representations and warranties

Each Grantor represents and warrants to each of the Secured Party (and for the
benefit of the other Principals) and each Principal, except as to matters
disclosed by it to the Secured Party and accepted by the Secured Party in
writing, that:

 

  (a) (status) it is properly registered and incorporated as a corporation and
validly exists under the laws of its jurisdiction of incorporation;

 

General security deed | page 13



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (b) (capacity) except as specified otherwise in this document, it acts on its
own behalf on entering into the Loan Documents, and it is not a trustee of any
trust which is not specified in this document;

 

  (c) (power and authority) it has the power, right and necessary corporate
authority to own its assets, carry on its current and contemplated business, and
to enter into, and exercise its rights and observe and perform its obligations
under, each Loan Document to which it is expressed to be a party;

 

  (d) (no immunity) neither it nor any of its assets is immune from suit or
execution;

 

  (e) (foreign entity) in the case of any Loan Document entered into by a
Grantor that was not incorporated or otherwise created in an Australian
jurisdiction, both the governing law of this document and any final monetary
judgement obtained against the Grantor in the jurisdiction of that governing
law, will be recognised and enforced in the Grantor’s jurisdiction of
incorporation or creation, subject in both cases to general legal principles
applicable in that jurisdiction, including principles regarding denial of
natural justice, public policy, fraud, duress and proper forum;

 

  (f) (no conflicts) its execution and performance of each Loan Document to
which it is expressed to be a party do not and will not conflict with or
contravene section 208 or section 260 A of the Corporations Act;

 

  (g) (solvency) it is solvent and there are no reasonable grounds to suspect
that it is unable to pay its debts as and when they become due and payable;

 

  (h) (other representations and warranties) all of its representations and
warranties in the Loan Documents to which it is expressed to be a party are
true, correct and not misleading when made or repeated;

 

  (i) (details of Grantor) all information in Part I of Schedule 1 is true,
correct and complete;

 

  (j) (Serial Numbered Property):

 

  (i) the information in Schedule 3 is, at the date of this document, true and
correct and includes the details of all of the Grantor’s Serial Numbered
Property; and

 

  (ii) the information provided as a consequence of:

 

  (A) the Grantor’s obligation under clause 8.2(f)(vi); or

 

  (B) the Secured Party’s request under clause 8.3(d)(ii),

is true and correct in all material respects and includes all the details of all
of the Grantor’s Serial Numbered Property;

 

  (k) (consumer property) none of its Collateral is consumer property;

 

General security deed | page 14



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (l) (location of Collateral) at the time of execution of this document, none
of the Collateral is located, or taken for the purposes of any stamp duty law to
be located, in New South Wales;

 

  (m) (ownership of Collateral) it is the sole legal owner and, subject to any
trust which is specified in this document, sole beneficial owner of the
Collateral, and it will be the sole legal owner and, subject to any such trust,
sole beneficial owner of any property or asset it acquires as Collateral,
subject always to the interest of;

 

  (i) any owner or lessor of any personal property in respect of which the
Grantor has an interest as buyer or lessee or which the Grantor receives as a
commercial consignment; and

 

  (ii) the secured party under any Permitted Lien; and

 

  (n) (Liens) the Collateral is free from any Lien other than a Permitted Lien;

 

  (o) (no other owners) there are no shareholders in the Share Issuer other than
the relevant Grantor identified in Schedule 4;

 

  (p) (disclosure of Marketable Securities) 100% of all issued Marketable
Securities in the Share Issuer are held by the relevant Grantor identified in
Schedule 4 as the sole shareholder and there is no agreement, arrangement or
understanding under which further Marketable Securities in the Share Issuer may
be issued, or called to be issued, to any person other than the Grantor;

 

  (q) (constitution) its execution and performance of this document do not and
will not conflict with or contravene, and it is not in default under, the
constitution of the Share Issuer;

 

  (r) (issue valid) the Relevant Securities have been validly issued and their
issue does not contravene the constitution of the Share Issuer, any law or any
rule or directive of any Governmental Authority;

 

  (s) (fully paid) the Relevant Marketable Securities are fully paid; and

 

  (t) (no Restriction) the Relevant Marketable Securities are free from any
Restriction other than a Permitted Restriction.

 

7.2. Intellectual Property Warranties

Each Grantor represents and warrants to each of the Secured Party (and for the
benefit of the other Principals) and each Principal, except as to matters
disclosed by it to the Secured Party and accepted by the Secured Party in
writing, that:

 

  (a) Schedule 3 contains a complete and an accurate list of all registered and
pending applications for registration of Intellectual Property Collateral owned
by a Grantor;

 

  (b) the Grantors are the legal and beneficial owners of the Intellectual
Property Collateral;

 

General security deed | page 15



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (c) so far as the Grantors are aware, the Intellectual Property Collateral is
(or in the case of pending applications, will be) valid and enforceable;

 

  (d) none of the Grantors (nor any related body corporate of a Grantor) have
licensed, charged, mortgaged, pledged, granted any rights in respect of,
assigned or otherwise transferred any of the Intellectual Property Collateral
owned by a Grantor to any person, other than:

 

  (i) the security interests contemplated by this document; and

 

  (ii) any Intellectual Property Collateral licensed to another Obligor;

 

  (e) no claim has been made alleging that the use of the Intellectual Property
Collateral infringes the Intellectual Property of any other person and no person
has infringed, attacked or opposed, or is presently infringing, attacking or
opposing (or threatening to infringe, attack or oppose) any of the Intellectual
Property Collateral;

 

  (f) the Grantors have the right, against their employees and consultants
employed in or engaged in connection with the business of the Grantors, to claim
ownership and title to all the Intellectual Property Collateral generated by
those persons in the course of, or in connection with, the business of the
Grantors;

 

  (g) each Grantor has taken all reasonable steps to safeguard its know-how and
confidential information and so far is the Grantors are aware, there has been no
misuse or unauthorised disclosure of such know-how and confidential information;
and

 

  (h) so far as the Grantors are aware, each Grantor owns or has the right to
use all the Intellectual Property necessary or convenient to conduct the
business and operations of such Grantor in the manner presently conducted.

 

7.3. Repetition

Each Grantor repeats each representation and warranty in:

 

  (a) (generally) this clause 7 with reference to the facts and circumstances on
each Delayed Draw Closing Date; and

 

  (b) (future and after-acquired property) clauses 7.1(m) and 7.1(n) in respect
of any Collateral (including future and after-acquired property) which comes
into existence, or in which the Grantor acquires rights or an interest, after
the date of this document, at the time that Collateral conies into existence or
the Grantor acquires rights or an interest in it.

 

7.4. Reliance and survival

Each Grantor acknowledges that:

 

  (a) the Secured Party has, and each other Principal has, entered into the Loan
Documents in reliance on the representations and warranties in this clause 7;
and

 

General security deed | page 16



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (b) those representations and warranties survive execution and delivery of the
Loan Documents and the provision of financial accommodation under them,

 

8. Undertakings

 

8.1. Status

Each Grantor that is an Australian Subsidiary must (unless permitted by another
Loan Document or the Secured Party otherwise consents):

 

  (a) (corporate existence) maintain its corporate existence and its
registration in the place of its registration as at the date of this document;

 

  (b) (constituent documents) not change its constituent documents in any way;

 

  (c) (no merger) not merge or consolidate with another entity; and

 

  (d) (schemes) not enter into or effect a scheme of arrangement or other scheme
under which its assets or liabilities are vested in or assumed by another
entity.

 

8.2. General undertakings

Each Grantor must:

 

  (a) (payment) pay, at the times and in the way specified in the Loan
Documents, or if no time for payment is specified, on demand all Obligations;

 

  (b) (no set-off) not directly or indirectly claim, exercise or attempt to
exercise a right of set- off or counterclaim (whether its or any other person’s
right) against the Secured Party or any Principal;

 

  (c) (Obligations) fully and punctually perform, satisfy, or procure the
performance or satisfaction of, all of the Obligations at the times and in the
way specified in the relevant Loan Documents;

 

  (d) (Obligor obligations) ensure and procure the full and punctual performance
and satisfaction of all of each Obligor’s obligations under the Loan Documents
at the times and in the way specified in those documents;

 

  (e) (details of Grantor):

 

  (i) without limiting any restrictions contained in the Loan Documents, notify
the Secured Party and each Principal at least 14 days before:

 

  (A) it changes its name;

 

  (B) any ABN, ARBN or ARSN allocated to it changes, is cancelled or otherwise
ceases to apply to it (or if it does not have an ABN, ARBN or ARSN, one is
allocated, or otherwise starts to apply, to it); and

 

General security deed | page 17



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (C) it becomes a trustee of a trust, or a partner in a partnership, not stated
in this document; and

 

  (ii) provide to the Secured Party and each Principal, on reasonable request, a
certified copy of each source or source document necessary (in the Secured
Patty’s or each Principal’s opinion), for the purposes of the PPS Regulations,
to verify the information in Part 1 of Schedule 1 (or any part of it) or to
otherwise register one or more financing statements in relation to any Lien in
Collateral created by any Loan Document;

 

  (f) (notify details of or changes relating to Collateral) notify the Secured
Patty promptly:

 

  (i) if any Collateral becomes a fixture;

 

  (ii) if any personal property which is not Collateral and which is subject to
a Lien that has attached becomes an accession to any Collateral;

 

  (iii) if any Collateral is moved outside Australia;

 

  (iv) on the Secured Patty’s request, of the present location of any
Collateral;

 

  (v) if it acquires, or enters into an agreement to acquire, any intermediated
securities, investment instruments, negotiable instruments or chattel paper;

 

  (vi) of the acquisition of any Serial Numbered Property which forms part of
the Grantor’s assets and, in respect of that Serial Numbered Property, all the
details referred to in Schedule 3; and

 

  (vii) on the Secured Party’s request, of the details of each purchase money
security interest and each Lien perfected by control in any of the Grantor’s
Collateral; and

 

  (g) (no Event of Default) ensure that no Event of Default occurs.

 

8.3. Undertakings relating to Collateral

Each Grantor must:

 

  (a) (other Liens) comply with the terms of each Lien binding on it in respect
of the Collateral from time to time;

 

  (b) (accessions and fixtures) not allow any Collateral to become an accession
or fixture to any asset (other than land) that is not Collateral (or otherwise
subject to a Lien in favour of the Secured Party) or to be affixed to any land
(other than any freehold interest in land in respect of which the Secured Party
has a first-ranking registered mortgage);

 

  (c) (location of Collateral) not move (or allow to be moved) any Collateral
situated in Australia as at the date of this document outside Australia;

 

General security deed | page 18



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (d) (Serial Numbered Property):

 

  (i) not change any serial number in respect of any Serial Numbered Property;

 

  (ii) if, at the time this document is signed by the Grantor, or if the Secured
Party so requests, at the time of that request, the Collateral includes any
Serial Numbered Property, complete Schedule 3 and provide it to the Secured
Party;

 

  (e) (Leases) comply with the terms of, and take all action (including as
reasonably required by the Secured Party) to enforce, each Lease binding on it
in respect of the Collateral from time to time;

 

  (f) (compliance with laws) comply with all laws and requirements of
Governmental Authorities in respect of the Collateral, and use its best
endeavours to ensure that any person occupying or using any Collateral does the
same;

 

  (g) (Title Documents) unless the Secured Party agrees otherwise in writing,
deposit with the Secured Party all Title Documents relating to the Grantor’s
interests in the:

 

  (i) Collateral as soon as they are available to the Grantor or its agents; and

 

  (ii) Relevant Securities, including all transfer forms for the Relevant
Marketable Securities as specified by the Secured Party, in each case executed
by the Grantor as transferor and blank as to the date, consideration and the
transferee’s name;

 

  (h) (delivery of Collateral) without limiting clause 8.3(g), on request by the
Secured Party, deliver to the Secured Party, or ensure the Secured Party has
possession of all chattel paper, negotiable instruments, Title Documents and all
other documents of title to the Collateral where possession of that Collateral
by a third party could have the result that the interest of that third party in
that Collateral would defeat or have priority over the Lien of the Secured Party
(except to the extent that such documents or evidence of title are in the
possession of the holder of a Permitted Lien for the purpose of giving effect to
that Permitted Lien);

 

  (i) (replacement Title Documents) where title to any Relevant Marketable
Securities is evidenced by a certificate, obtain the issue of replacement
certificates if the original certificates are lost or destroyed or believed by
the Secured Party to be so (although the reasonable cost of doing so will be
borne by the Secured Party if the loss or destruction arises while the
certificates are in the possession or control of the Secured Party);

 

  (j) (protect title) protect and enforce its title to, and the Secured Party’s
title as Secured Party and mortgagee of, the Collateral;

 

  (k) (income) if the Secured Party directs, ensure that rent and other income
from the Collateral is paid to the Secured Party (or that the Grantor pays over
such amounts to the Secured Party), to be applied in accordance with clause
14.2;

 

  (l) (access and inspection) ensure that the Collateral and the Grantor’s
Records relating to the Collateral are available for inspection (and in the case
of Records, for copying) by the Secured Party and persons authorised by the
Secured Party:

 

General security deed | page 19



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (i) during business hours on giving reasonable notice; and

 

  (ii) at any time without prior notice while an Event of Default has occurred
and is continuing or while an event or circumstance has occurred and is
continuing that the Secured Party believes exposes a substantial part of the
Collateral to risk of loss, damage or material reduction in value,

and in each case each Grantor must assist with each inspection (including
obtaining any necessary consents or permits of other persons) and ensure that
its employees and officers do the same; and

 

  (m) (condition and protection) keep all Collateral in good working order and
condition and protected from loss, theft and damage.

 

8.4. Undertakings relating to Intellectual Property Collateral

Each Grantor undertakes:

 

  (a) to take all reasonable steps and pay all renewal and maintenance fees
payable in order to maintain the registration of the registered Intellectual
Property Collateral and take all reasonable steps to prosecute to registration
pending applications for registration of the Intellectual Property Collateral;

 

  (b) not to do, allow or omit to do anything which is likely to adversely
affect the validity of, the Grantor’s title to, or the Secured Party’s interest
in the Intellectual Property Collateral;

 

  (c) to notify promptly the Secured Party of any change to the status of the
registered and pending applications for registration of the Intellectual
Property Collateral (including details of any further application for
registration of Intellectual Property Collateral and any application or
registration number allocated to the Intellectual Property Collateral by the
Intellectual Property Office of Australia (IP Australia)) and to provide all
assistance required by the Secured Party in order to notify the Personal
Property Securities Register of such changes; and

 

  (d) to provide all assistance required by the Secured Party in order to record
the security interest granted under this document against the relevant
Intellectual Property Collateral on the intellectual property databases
maintained by IP Australia (including by executing an authorisation of agent hi
favour of the Secured Party).

 

8.5. Undertakings relating to Relevant Securities

Each Grantor must:

 

  (a) (Restrictions):

 

  (i) comply with the terms of each Permitted Restriction binding on it in
respect of the Relevant Securities from time to time;

 

General security deed | page 20



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (ii) not create or permit to exist any Restriction over any Relevant
Marketable Securities other than a Permitted Restriction; and

 

  (iii) not release or vary any Permitted Restriction or waive the obligations
of another person in relation to a Permitted Restriction;

 

  (b) (new Relevant Securities) promptly notify the Secured Party of any Rights,
Proceeds or Marketable Securities acquired by or accruing to the Grantor, or to
which the Grantor becomes entitled, after the date of this document;

 

  (c) (exercise Rights) at the Grantor’s cost exercise or take up all Rights
(other than for Proceeds);

 

  (d) (delivery of notices, reports) deliver to the Secured Party, promptly
after receipt, a copy of any material report, notice, circular or other document
issued to it as holder of any of the Relevant Marketable Securities (including
any notice convening a meeting of the holders of the Relevant Marketable
Securities);

 

  (e) (conversion, change of register) on request by the Secured Party, do all
things necessary to effect (but otherwise not consent to, request or effect
without the Secured Party’s prior written consent):

 

  (i) a conversion of the title to any Relevant Marketable Securities as to
being certificated or uncertificated; or

 

  (ii) a change of register for any Relevant Marketable Securities (including
to, from or within an electronic register system) from that on which they are
recorded or registered at the date of this document (or if later acquired, the
date on which they are recorded or registered).

 

8.6. Voting powers and Proceeds

 

  (a) Subject to clause 8.6(b), if the Relevant Marketable Securities are not
registered in the Secured Party’s name and if no Event of Default has occurred
and is continuing, each Grantor may do any of the following without the need for
consent or direction from the Secured Party:

 

  (i) (voting powers) exercise any voting powers it has as holder of the
Relevant Securities as it sees fit, provided that it does so prudently and does
not otherwise cause or permit a breach of any of the Grantor’s other obligations
under the Loan Documents; and

 

  (ii) (Proceeds) retain and use in the ordinary course of its business any
Proceeds (other than Proceeds from a reduction of capital, a buy-back of shares
under a buy-back scheme or otherwise under a scheme of arrangement).

 

  (b) If an Event of Default has occurred and is continuing, the rights of the
Grantor under clauses 8.6(a)(i) and 8.6(a)(ii) immediately cease, and:

 

General security deed | page 21



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (i) (voting powers) the Secured Party is entitled to exercise all voting
rights in respect of all of the Relevant Securities to the exclusion of the
Grantor; and

 

  (ii) (Proceeds) the Grantor must pay over amounts of any Proceeds, or
otherwise must ensure that any Proceeds are paid directly, to the Secured Party
to be applied in accordance with clause 14.2.

 

  (c) Nothing in this clause 8.6 obliges the Secured Party to vote or exercise
other rights in relation to the Relevant Securities or to obtain any Proceeds,
and the Secured Party will have no responsibility or liability for any Loss
arising due to the Secured Party’s failure or delay in so acting.

 

8.7. Collection Account

 

  (a) If the Secured Party requests at any time, each Grantor must:

 

  (i) open and maintain an account designated as ‘Collection Account’ with an
ADI at a branch approved by the Secured Party;

 

  (ii) sign and do everything necessary (including give notice to the ADI and
execute all documents required by the ADI and the Secured Party) so that the
Secured Party’s nominated Authorised Representatives are signatories to the
Collection Account and no withdrawal or fund transfer can be made from the
account without the signature of at least one of those Authorised
Representatives;

 

  (iii) give a notice substantially in the form of Schedule 2 to the ADI with
whom the account is held and to whomever else the Secured Party requires the
notice is given, promptly on being required to do so, and use its best
endeavours to procure that the ADI provides the acknowledgment contemplated in
the notice;

 

  (iv) ensure that any money withdrawn from the Collection Account in breach of
this document or any other Loan Document is kept separate from any other money
and is held in trust for the Secured Party; and

 

  (v) not close, make withdrawals from or transfer funds from the Collection
Account, without the Secured Party’s prior written consent or otherwise operate
the Collection Account except as expressly contemplated in the Loan Documents.

 

  (b) Each Grantor agrees that the Secured Party:

 

  (i) is not responsible for any Grantor’s performance of its obligations in
relation to the Collection Account; and

 

  (ii) has no duties in relation to the Collection Account except as specified
in a Loan Document, and will not be liable for any error of judgment or any
mistake of fact or law, except to the extent of its own gross negligence or
fraud.

 

General security deed | page 22



--------------------------------------------------------------------------------

Exhibit 10.3

 

8.8. Collection and deposit of proceeds

 

  (a) Upon the occurrence and during the continuance of an Event of Default,
each Grantor must, if requested by the Secured Party and if so until the Secured
Party otherwise directs, ensure the prompt collection (as agent for the Secured
Party) and immediate deposit directly into the Collection Account, of all
proceeds, money and other amounts on account or in respect of:

 

  (i) any book debt or other debt due to the Grantor (whether or not received by
it);

 

  (ii) any amount payable to the Grantor under a Material Agreement;

 

  (iii) any insurance (other than workers compensation or public liability
insurance proceeds payable to another person entitled to compensation) where the
Secured Party is not the loss payee; and

 

  (iv) the disposal of any Collateral.

 

  (b) If the Secured Party notifies a Grantor while an Event of Default is
continuing that the Secured Party intends to collect the amounts referred to in
clause 8,8(a), the Grantor agrees that:

 

  (i) the Secured Party will collect those amounts instead of the Grantor and
the Grantor is prohibited from doing so;

 

  (ii) the Secured Parry may notify relevant persons of the Secured Party’s
interest in those amounts; and

 

  (iii) the Grantor must use its best endeavours to assist the Secured Party to
collect those amounts (including but not limited to signing and doing anything
desirable, in the Secured Party’s reasonable opinion, for that purpose).

 

8.9. Further assurances

Each Grantor must do (and must procure that anyone else who has an interest in
the Collateral or who claims under or in trust for the Grantor does) whatever
the Secured Party and any Principal reasonably requires to:

 

  (a) secure the Collateral for payment and performance of the Obligations, and
to enable the exercise of any Power (including the granting of security in the
form required by the Secured Party and depositing with the Secured Party
documents or evidence of titles and transfers in relation to investment
instruments); and

 

  (b) perfect, preserve, maintain, protect or otherwise give full effect to the
Collateral, any Loan Document or each Lien intended to be created under any Loan
Document, and the priority of that Lien required by the Secured Party and any
Principal, including:

 

General security deed | page 23



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (c) anything the Secured Party and any Principal reasonably requires in order
for it to:

 

  (i) register and maintain (including renew before expiry) one or more
financing statements in relation to any Lien in Collateral created by any Loan
Document;

 

  (ii) remove any financing statement which is registered against the Grantor or
any caveat which is lodged against land which is Collateral in relation to any
Lien which is not a Permitted Lien; or

 

  (iii) obtain possession or control of any Collateral for the purpose of
perfecting the Secured Party’s Lien in that Collateral by possession or control;

 

  (d) providing details of the Collateral and noting the interest of the Secured
Party on the share register of the Share Issuer;

 

  (e) procuring that any other person holding a Lien in all or any part of the
Collateral provides to the Secured Party such information in relation to that
Lien as the Secured Party may reasonably request;

 

  (f) granting an all-obligations mortgage in the form required by the Secured
Party over such of the Grantor’s interests in any Real Property which forms part
of the Collateral as the Secured Party may require, and delivering to the
Secured Party any document, and doing any other thing, which the Secured Party
requires in order to register any such mortgage;

 

  (g) perfecting or improving the Grantor’s title to, or other right or interest
in, all or any part of the Collateral;

 

  (h) facilitating the exercise of any right by the Secured Party or any
Receive]’ or Attorney at any time or the realisation of the Collateral following
the occurrence of an Event of Default, including the exercise of all rights of
inspection, requesting all Records and taking all necessary copies, which the
Grantor is entitled to exercise, request or take;

 

  (i) paying any Taxes on this document;

 

  (j) executing and delivering to the Secured Party transfer forms in relation
to any of the Collateral, undated and blank as to transferee and consideration;
and

 

  (k) otherwise enabling the Secured Party and any Principal to obtain the full
benefit of the provisions of any Loan Document.

 

9. Grantor liability and exclusion of rights

 

9.1. Principal and independent obligation

Subject to clause 6.2, this document comprises principal and independent
obligations of each Grantor and is not ancillary or collateral to, or affected
by, any other obligation, Lien or Guarantee (including the US Guarantee).

 

9.2. Grantors’ liabilities not affected

Each Grantor’s liabilities under this document are not affected by any act,
omission or other thing which would reduce or discharge those liabilities,
including:

 

General security deed | page 24



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (a) a Principal granting time or any other indulgence or concession to an
Obligor or any other person;

 

  (b) a Principal increasing the amount of, opening further accounts in
connection with or otherwise varying or replacing the type or terms of,
financial accommodation provided to an Obligor or any other person;

 

  (c) any transaction or agreement, or variation, novation or assignment of a
transaction or agreement (including any Loan Document), between a Principal and
an Obligor or any other person;

 

  (d) an Insolvency Event in relation to an Obligor or any other person, or a
Principal becoming a party to or bound by any Liquidation;

 

  (e) any judgment, proceedings or order being obtained or made against an
Obligor or any other person;

 

  (f) an obligation of an Obligor or any other person or any provision of a Loan
Document being void, voidable, unenforceable, defective, released, waived,
impaired, novated, enforced or impossible or illegal to perform;

 

  (g) the whole or partial discharge or release of, or the granting of, any Lien
or security document;

 

  (h) any Obligations not being recoverable or the liability of an Obligor or
any other person to a Principal ceasing (including as a result of giving a
release or discharge or by law);

 

  (i) the failure of an Obligor or any other person to execute any Loan
Document, properly or at all;

 

  (j) a Grantor not being a party to a Loan Document (such as a Loan Document
solely between a Principal and an Obligor);

 

  (k) a Principal exercising or not exercising its rights (including any right
to elect to terminate a contract) under a Loan Document or at law against an
Obligor or any other person;

 

  (l) any default, misrepresentation, negligence, breach of contract,
misconduct, acquiescence, delay, waiver, mistake, failure to give notice or
other action or inaction of any kind (whether or not prejudicial to a Grantor)
by a Principal or any other person;

 

  (m) any change to, or in the membership of, any partnership, joint venture or
association; or

 

  (n) any Collateral being destroyed, forfeited, extinguished, surrendered or
resumed,

whether or not a Grantor, an Obligor, a Principal or any other person is aware
of it or consents to it and despite any legal rule to the contrary.

 

General security deed | page 25



--------------------------------------------------------------------------------

Exhibit 10.3

 

9.3. Exclusion of subrogation and other rights

Until all Obligations have been paid in full in cash, the Commitment shall have
terminated and each Principal is satisfied that it will not have to repay any
money received by it, each Grantor must not (either directly or indirectly):

 

  (a) claim, exercise or attempt to exercise a right of set-off or counterclaim
or any other right or raise any defence which might reduce or discharge the
Grantor’s liability under this document;

 

  (b) claim or exercise a right of subrogation or contribution or otherwise
claim the benefit of:

 

  (i) a Lien, security document or Guarantee relating to the Obligations; or

 

  (ii) any Lien or Guarantee which would rank in priority or preference to any
Lien, security document or Guarantee relating to the Obligations, and any money
a Grantor receives in breach of this clause 9,3(b) will be held on trust for the
Secured Party (for the benefit of each Principal) and must be paid promptly to
the Secured Party for the account of each Principal; or

 

  (c) unless expressly permitted in a Loan Document or the Secured Party has
given a direction to do so (in which case it must do so in accordance with the
direction as trustee for each Principal):

 

  (i) prove, claim or vote in, or receive the benefit of a distribution,
dividend or payment arising out of, the Liquidation of an Obligor; or

 

  (ii) demand, or accept payment of, any money owed to the Grantor by an
Obligor, and any such money it receives will be held on trust for the Secured
Party (for the benefit of each Principal) and must be paid promptly the Secured
Party for the account of each Principal.

 

9.4. Prove in Liquidation

 

  (a) Each Grantor, for valuable consideration, irrevocably appoints each of the
Secured Party, each Principal and their Authorised Representatives separately as
its attorney to prove in the Liquidation of an Obligor for ail money that the
Grantor can claim against that person on any account whatever. The terms of
appointment are that the attorney:

 

  (i) must pay to the Grantor dividends it receives in excess of the Obligations
without interest, and any other dividends must be paid to the Secured Party and
each Principal; and

 

  (ii) may delegate its powers (including the power to delegate) to any person
for any period and may revoke the delegation.

 

  (b) Each Grantor agrees to ratify anything done by an attorney under clause
9.4(a). The power of attorney created under clause 9.4(a) is granted to secure
the Grantor’s performance of its obligations under each Loan Document to which
it is expressed to be a party,

 

General security deed | page 26



--------------------------------------------------------------------------------

Exhibit 10.3

 

9.5. Variations and replacements

Each Grantor acknowledges that the Loan Documents may be varied or replaced from
time to time. Each Grantor confirms that the Obligations include any amount
payable under any Loan Document which is relevant to the Obligations as varied
or replaced. Each Grantor confirms that this applies regardless of:

 

  (a) how a Loan Document is varied or replaced;

 

  (b) the reasons for the variation or replacement; and

 

  (c) whether the Obligations decrease or increase or a Loan Document is
otherwise more onerous as a result of the variation or replacement.

 

10. Event of Default and consequences

 

10.1. Events of Default

An Event of Default occurs if an event or circumstance specified as an ‘Event of
Default’ in the Credit Agreement occurs (whether or not within a Grantor’s
control (within the ordinary meaning of that term)).

 

10.2. Consequences of Event of Default

If an Event of Default occurs and is continuing:

 

  (a) each Lien created under this document will become immediately enforceable;
and

 

  (b) the floating charge created under this document will become a fixed
charge, to the extent that it is not already fixed,

 

10.3. Secured Party’s general powers

While an Event of Default is continuing, regardless of whether the Secured Party
has appointed a Receiver, the Secured Party may, without demand or notice to
anyone (unless notice Is required as described in clause 19.1), do all things
that a secured party with a Lien in, or a mortgagee or an absolute owner of, the
Collateral can do, and exercise all rights, powers and remedies:

 

  (a) of a secured party with a Lien in, or a mortgagee or an absolute owner of,
the Collateral;

 

  (b) given to a Receiver under the Corporations Act; and

 

  (c) specified in clause 10.5.

 

10.4. Secured Party’s PPSA powers - sections 123 and 128

Without limiting any other provision of this document, any Lien or any other
Loan Document, each Grantor agrees that, at any time while an Event of Default
is continuing, the Secured Party may:

 

General security deed | page 27



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (a) seize any Collateral; and/or

 

  (b) dispose of any Collateral in such manner and generally on such terms and
conditions as the Secured Party thinks desirable (including, without limitation,
by assigning the Intellectual Property Collateral and recording such assignment
at IP Australia),

and otherwise do anything that the Grantor could do in relation to the
Collateral.

 

10.5. Secured Party’s specific powers

While an Event of Default is continuing, the Secured Party may do any or all of
the following in connection with its Powers, whether in its or a Grantor’s name
or otherwise and whether or not it has possession of the Collateral:

 

  (a) (recover, possess and control) access, recover, manage, take or give up
possession or ‘control’ (within the ordinary meaning of that term and as defined
in the PPSA) of, and surrender or release, any Collateral;

 

  (b) (receive income and profits) receive the income and profits of the
Collateral;

 

  (c) (carry on business) carry on, promote, restructure or participate hi the
Grantor’s business in relation to the Collateral, and access the land or
premises of that business;

 

  (d) (insurance) insure the Collateral and settle and compromise insurance
claims;

 

  (e) (improve or invest) maintain, invest, deposit, improve or alter the
Collateral to improve its value or saleability or to obtain income or returns
from it (including to acquire, take on or Lease any asset as part of the
Collateral or build, rebuild, pull down or alter a structure or improvement on
Real Property);

 

  (f) (sell, assign or exchange) sell, assign or help sell all or any Collateral
to any person or exchange it for any other property or rights, on terms the
Secured Party thinks fit, with or without other property;

 

  (g) (deposited documents) complete and deal with any document deposited with
the Secured Party relating to any Collateral, including any transfer in blank;

 

  (h) (options, Lease, rights) grant, acquire, renew, vary, accept the surrender
of or terminate an option, Lease or other right over the Collateral on the terms
it thinks fit, and with or without any other property;

 

  (i) (hive off) promote the formation of any company to acquire any Collateral
or assume obligations of any Grantor or both;

 

  (j) (accounts) operate bank accounts forming part of the Collateral and open
and operate further bank accounts in a Grantor’s name and to the Grantor’s
exclusion;

 

  (k) (contracts, instruments and rights) perform or observe any Grantor’s
obligations or enforce or exercise any Grantor’s rights, powers, discretions or
remedies (or refrain from doing so) under:

 

General security deed | page 28



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (i) a contract, instrument, arrangement or Marketable Security forming part of
the Collateral (including voting and proxy rights); or

 

  (ii) a Loan Document (including to cure an Event of Default) or other document
entered into by the Secured Party or a Receiver in exercise of a Power,

and vary, terminate or rescind any of them or novate or otherwise transfer to
any person any Grantor’s obligations under any of them;

 

  (l) (make calls) make calls on the members of any Grantor for uncalled capital
forming part of the Collateral;

 

  (m) (Liquidation) initiate and participate in any Liquidation of any person
(including voting at meetings and appointing proxies);

 

  (n) (proceedings) commence, prosecute, defend, discontinue, compromise, submit
to arbitration and settle proceedings in connection with this document or the
Collateral, whether in or before a Governmental Authority;

 

  (o) (Marketable Securities) exercise the rights and powers of an absolute
owner in connection with Marketable Securities which form part of the Relevant
Securities (including voting at meetings and appointing proxies, and effecting
conversion of the title to any Marketable Securities as to being certificated or
uncertificated);

 

  (p) (raise money) obtain financial accommodation (including from a Principal
or its associate) and give Guarantees, in each case with or without granting a
Lien over the Collateral and regardless of priority ranking;

 

  (q) (receipts) give receipts for money and other property it receives;

 

  (r) (employ and delegate) employ and discharge staff, professional advisers,
consultants, contractors, agents and auctioneers for the purposes of this
document, and at the remuneration that the Secured Party thinks fit, and to
delegate to any person any of its Powers (including this right of delegation);

 

  (s) (Authorisations) apply for any Authorisation which is necessary or
desirable in connection with the exercise of a Power; and

 

  (t) (incidental power) do anything expedient or incidental to exercise any of
its Powers, without limiting those Powers.

 

10.6. Discharge or acquire prior Lien

 

  (a) While an Event of Default is continuing, the Secured Party may do any one
or more of the following:

 

  (i) purchase a debt or liability secured by a prior Lien (including a debt
secured by a Permitted Lien);

 

  (ii) pay the amount required to discharge or satisfy that debt or liability;
and

 

General security deed | page 29



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (iii) take a transfer or assignment of that Lien and any Guarantee, document
or right ancillary or collateral to it.

 

  (b) If the Secured Party exercises its rights under clause 10.6(a):

 

  (i) the Grantor is indebted to the Secured Party for the same amount paid by
the Secured Party or the amount of the debt or liability acquired (whichever is
higher) and that amount is immediately payable to the Secured Party and forms
part of the Obligations;

 

  (ii) the Secured Party may rely on a written notice from the holder of a prior
Lien (Prior Secured Party), or on an ancillary or collateral document, as to the
amount and property secured by that prior Lien;

 

  (iii) the Prior Secured Party need not enquire whether any amount is owing
under a Loan Document; and

 

  (iv) the Grantor irrevocably directs any such Prior Secured Party to give the
Secured Party any information it requires in connection with the prior Lien.

 

10.7. Co-operation in exercise of power of sale

If the Secured Party or a Receiver wishes to exercise a right to sell any
Collateral, the Grantor must do or cause to be done all things necessary to
enable an expeditious sale and transfer to the purchaser for the value as
estimated by the Secured Party, in the manner and on terms the Secured Party
thinks fit, including without limitation by executing all documentation
(including assignments and authorisations of agent) in order to assign and
record the assignment of the Intellectual Property Collateral.

 

10.8. Appoint Receivers

 

  (a) While an Event of Default is continuing, the Secured Party may do any one
or more of the following:

 

  (i) appoint one or more persons (severally, unless specified otherwise in the
instrument of appointment) to be a receiver or receiver and manager of all or
any of the Collateral;

 

  (ii) fix and vary the Receiver’s remuneration at an amount agreed between the
Secured Party and the Receiver from time to time;

 

  (iii) terminate a receivership or remove or replace a Receiver; and

 

  (iv) appoint an additional Receiver.

 

  (b) The Secured Party may do any of these things even if a resolution or order
for the relevant Grantor’s Liquidation has been passed or made.

 

General security deed | page 30



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (c) Each party agrees that if a Receiver is appointed under this document on
the basis of an Event of Default which subsequently ceases to continue, the
Event of Default is taken to continue for the purposes of the Receiver’s
appointment under this document.

 

10.9. Agency of Receiver

To the extent permitted by law, a Receiver is the agent of the Grantor and the
Grantor alone is responsible for the Receiver’s costs, expenses, remuneration,
acts, omissions and defaults. The Secured Party is not liable to any Grantor for
the acts or omissions of the Receiver. To the extent that a Receiver is not, or
ceases to be, the agent of the Grantor as a result of a resolution or order for
the Grantor’s Liquidation or by operation of law, the Receiver immediately
becomes the agent of the Secured Party.

 

10.10. Receiver’s powers

 

  (a) Unless the terms of a Receiver’s appointment say otherwise, the Receiver
has the following rights and powers over the Collateral which the Receiver is
appointed to:

 

  (i) deal with all the rights, powers, discretions or remedies given by law to
mortgagees in possession, receivers or receivers and managers;

 

  (ii) deal with all of the Secured Party’s Powers under this document and at
law (other than the power to appoint receivers or receivers and managers); and

 

  (iii) obtain financial accommodation from a Principal and give Guarantees on
terms that the Receiver considers expedient in connection with the Collateral,
in each case whether alone or together with any other person, and with or
without granting a Lien (regardless of priority ranking) over the Collateral.

 

  (b) The Receiver may exercise the rights and powers under clause 10.10(a) in
the name of the Grantor or otherwise.

 

10.11. Appointment of Attorney

 

  (a) Each Grantor for valuable consideration, to secure the performance of the
Obligations, irrevocably appoints the Secured Party, each Authorised
Representative of the Secured Party and each Receiver separately as its attorney
to do any or all of the following on the Grantor’s behalf and in the Grantor’s
or the attorney’s name following the occurrence and during the continuance of an
Event of Default:

 

  (i) prove in the Liquidation of an Obligor;

 

  (ii) anything which the Grantor must do under a Loan Document or under law in
connection with a Loan Document;

 

  (iii) anything which the Attorney considers necessary or expedient to give
effect to a Power or exercise of a Power, or to perfect any Loan Document,
including by signing any document for that purpose;

 

General security deed | page 31



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (iv) anything which an Attorney is expressly empowered to do under a Loan
Document on the Grantor’s behalf; and

 

  (v) exercise any Rights and voting rights in respect of the Relevant
Securities, and direct payment of all Proceeds in accordance with this document.

 

  (b) Each Grantor agrees to ratify anything done by its Attorney pursuant to
the power of attorney granted by the Grantor under clause 10.11 (a). An Attorney
may delegate its powers (including the power to delegate) to any person for any
period and may revoke the delegation.

 

11. Costs, Taxes and general indemnity

 

11.1. Transaction expenses

Without limiting any other provision of any other Loan Document, the Grantor
must pay or reimburse on demand by the Secured Party and any Principal all
reasonable costs and expenses of a Principal, a Receiver and an Attorney (and
any of their respective officers, employees and agents) in connection with:

 

  (a) the negotiation, preparation, execution, delivery, registration and
completion of, and payment of Taxes on, the Loan Documents;

 

  (b) a variation, release or discharge of any Loan Document and the production
of any Title Document;

 

  (c) preparing, registering and maintaining any financing statement or
financing change statement (including pursuant to section 167 of the PPSA) in
relation to a security interest created by any Loan Document;

 

  (d) complying with any amendment demand in accordance with Part 5.6 of the
PPSA;

 

  (e) giving a consent or approval or waiving a requirement in connection with a
Loan Document; and

 

  (f) surveying, valuing, inspecting or reporting on the Collateral.

This includes legal costs and expenses (on a full indemnity basis) and any
professional consultant’s fees.

 

11.2. Costs and expenses of Grantor

Each Grantor will pay its own costs and expenses in connection with this
document.

 

General security deed | page 32



--------------------------------------------------------------------------------

Exhibit 10.3

 

12. Interest on overdue amounts

 

12.1. Accrual and calculation

Unless another Loan Document already obliges the Grantor to pay interest on an
unpaid amount that is due and payable by it under a Loan Document, interest on
that overdue amount (including on unpaid interest under this clause 12) will
accrue daily:

 

  (a) from and including the due date (or, for an amount payable by
reimbursement or indemnity, any earlier date the amount was incurred), up to but
excluding the date of actual payment; and

 

  (b) subject to clause 12.2, at the Default Rate.

 

12.2. Judgment or order

If a Grantor’s liability under a Loan Document is the subject of a judgment or
order:

 

  (a) its obligation to pay interest under clause 12.1 is separate from, and
continues despite, the judgment or order; and

 

  (b) the interest accrues both before and after judgment at the higher of the
rate determined under clause 12.1 and the rate payable under that judgment or
order.

 

12.3. Payment

The Grantor must pay to the Secured Party accrued interest under this clause 12
on the last Business Day of each calendar month and on demand.

 

13. Payments

All payments by a Grantor under this document must be:

 

  (a) paid solely in U.S. Dollars to the Lender in immediately available funds,
without set-off, counterclaim or other defence and in accordance with Sections
3.2, 4.3 and 4.4 of the Credit Agreement, free and clear of and without
deduction for any Non-Excluded Taxes, such Grantor hereby agreeing to comply
with and be bound by the provisions of Sections 3.2, 4.3 and 4.4 of the Credit
Agreement in respect of all payments and application of such payments made by it
hereunder and the provisions of which Sections are hereby incorporated into and
made a part of this document by this reference as if set forth herein; provided,
that references to the “Borrower” in such Sections shall be deemed to be
references to such Grantor, and references to “this Agreement” in such Sections
shall be deemed to be references to this document; and

 

  (b) if no date for payment is specified in this document, on demand by the
Secured Party.

 

General security deed | page 33



--------------------------------------------------------------------------------

Exhibit 10.3

 

14. Receipt of money and application

 

14.1. Credit of received payment

A Grantor is only credited with a payment of Obligations from the date of actual
receipt in cleared funds by the relevant Principal (whether received from the
Grantor or a Receiver).

 

14.2. Applying or appropriating money received

Subject to the Loan Documents, the Secured Party and any Principal may apply or
appropriate all money received under this document (even if insufficient to
discharge all of the Grantors’ obligations at that time) to reduce the
Obligations in the order, and to satisfy any part of the Obligations, as the
Secured Party and any Principal see fit (including as between principal,
interest and other amounts owing to the Secured Party and any Principal and
including so as to enable the Secured Party to preserve any purchase money
security interest). An application or appropriation by the Secured Party and any
Principal will override any appropriation made by a Grantor. For the purposes of
section 14(6)(a) of the PPSA, this clause 14.2 constitutes the method of payment
application agreed by the parties.

 

14.3. Suspense account

 

  (a) The Secured Party and any Principal may credit money received in or
towards satisfaction of the Obligations (including dividends received in any
Liquidation) to a suspense account. The Secured Party and any Principal may keep
the money in that account for as long as, and at whatever interest rate, the
Secured Party and any Principal think fit. The Secured Party and any Principal
may apply the money (including interest) to reduce the Obligations whenever the
Secured Party and any Principal think fit.

 

  (b) If the Obligations have been paid in full in cash and the Commitment shall
have terminated and the Secured Party and any Principal are satisfied that such
payment or discharge is not liable to be set aside, avoided or reversed, then
the balance standing to the credit of the suspense account and any accrued
interest must be paid to or for the account of the Grantor and the Secured Party
and any Principal will not have any further liability in relation to it.

 

14.4. Surplus proceeds

If the Secured Party, a Principal, a Receiver or an Attorney (as the case may
be) holds any surplus money after:

 

  (a) the Obligations have been paid in full in cash and the Commitment shall
have terminated and the application of proceeds in accordance with clause 14.2;
and

 

  (b) the making of all payments that the Secured Party, a Principal, Receiver
or Attorney has the right or obligation to make under the Loan Documents or at
law,

then:

 

  (c) no trust arises, or interest accrues, over that surplus money; and

 

General security deed | page 34



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (d) the Secured Party, Principal, Receiver or Attorney may pay that money to
an account in the name of the Grantor with any bank in Australia or the United
States and notify the Grantor that the Secured Party, Principal, Receiver or
Attorney has done so, in which case each Principal, Receiver or Attorney will
have no further liability in relation to that money.

 

14.5. Payments after notice of subsequent Liens

 

  (a) Subject to clause 14.5(b), effective from the time at which the Secured
Party receives actual or constructive notice of a subsequent Lien in respect of
any Collateral to which the PPSA does not apply:

 

  (i) the Secured Party, Principal and the Grantor agree that for all purposes
there is opened a new account in the name of the Grantor in the Secured Party’s
and any Principal’s books;

 

  (ii) all payments made by the Grantor to the Secured Party and any Principal
and alt accommodation and advances made by the Secured Party and any Principal
to the Grantor, are to be credited or debited (as applicable) to that new
account; and

 

  (iii) all payments credited to the new account must be applied first towards
reduction of any debit balance in the new account, and then towards reduction of
any other Obligations.

 

  (b) Clause 14.5(a) is subject to the Secured Parry’s and a Principal’s general
rights of appropriation under clauses 14.1 and 14.2.

 

14.6. Foreign currency amounts

If for any reason the Secured Party or a Principal receive or recover any amount
under or in relation to this document in a currency other than USD (Foreign
Currency Amount), the amount which the Secured Party and the Principal will be
taken to have received or recovered for the purposes of the Loan Documents will
be the USD amount to which the Secured Party could have converted the Foreign
Currency Amount (in accordance with its normal procedures) at the time of the
receipt or recovery, less the costs of the conversion.

 

15. Statutory powers and notices

 

15.1. Exclusion of PPSA provisions

To the extent the law permits:

 

  (a) for the purposes of sections 115(1) and 115(7) of the PPSA:

 

  (i) the Secured Patty and any Principal need not comply with sections 95, 118,
121(4), 125,130,132(3)(d) or 132(4); and

 

  (ii) sections 142 and 143 are excluded;

 

General security deed | page 35



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (b) for the purposes of section 115(7) of the PPSA, the Secured Party and any
Principal need not comply with sections 132 and 137(3);

 

  (c) if the PPSA is amended after the date of this document to permit a Grantor
and the Secured Party or a Principal to agree to not comply with or to exclude
other provisions of the PPSA, the Secured Party and any Principal may notify the
Grantor that any of these provisions is excluded, or that the Secured Party and
any Principal need not comply with any of these provisions, as notified to the
Grantor by the Secured Party and the Principal; and

 

  (d) each Grantor agrees not to exercise its rights to make any request of the
Secured Party or any Principal under section 275 of the PPSA (but this does not
limit the Grantor’s rights to request information other than under section 275),
to authorise the disclosure of any information under that section or to waive
any duty of confidence that would otherwise permit non-disclosure under that
section.

 

15.2. Exercise of rights by Secured Party

If the Secured Party exercises a Power in connection with this document or a
Principal exercises a Power in connection with the US Guarantee, that exercise
is taken not to be an exercise of a right, power or remedy under the PPSA unless
the Secured Party or a Principal states otherwise at the time of exercise.
However, this clause does not apply to a Power which can only be exercised under
the PPSA.

 

15.3. No notice required unless mandatory

 

  (a) To the extent the law permits, each Grantor waives:

 

  (i) its rights to receive any notice that is required by:

 

  (A) any provision of the PPSA (including a notice of a verification
statement); or

 

  (B) any other law before a secured party or Receiver exercises a Power; and

 

  (ii) any time period that must otherwise lapse under any law before a secured
party or Receiver exercises a Power,

 

  (b) If the law which requires a period of notice or a lapse of time cannot be
excluded, but the law provides that the period of notice or lapse of time may be
agreed, that period or lapse is one day or the minimum period the law allows to
be agreed (whichever is the longer).

 

  (c) However, nothing in this clause prohibits the Secured Party, any Principal
or any Receiver from giving a notice under the PPSA or any other law.

 

15.4. Appointment of nominee for registration

For the purposes of section 153 of the PPSA, the Secured Party appoints each
Grantor as its nominee, and authorises the Grantor to act on its behalf, in
connection with a registration under the PPSA of any security interest in favour
of the Grantor which is:

 

General security deed | page 36



--------------------------------------------------------------------------------

Exhibit 10.3

 

  (a) evidenced or created by chattel paper or a Material Agreement;

 

  (b) perfected by registration under the PPSA; and

 

  (c) transferred to the Secured Patty under this document.

This authority ceases when the registration is transferred to the Secured Party.

 

15.5. Other rights

Where the Secured Party or a Principal has Powers in addition to, or existing
separately from, those in Chapter 4 of the PPSA, those Powers will continue to
apply and are not limited or excluded (or otherwise adversely affected) by the
PPSA. This is despite clause 15.1 or any other provision of a Loan Document.

 

16. Assignment

 

16.1. By Grantor

No Grantor may assign, transfer or otherwise deal with its rights, interests or
obligations under this document without the Secured Party’s prior written
consent.

 

16.2. By Secured Party or Principal

Subject to the Loan Documents, the Secured Party and any Principal may assign,
transfer, novate or otherwise deal with its rights, interests and obligations
under this document without the consent of, or notice to, any Grantor, and may
disclose to a proposed party to such assignment or dealing any information the
Secured Party or any Principal consider appropriate about any Grantor, the Loan
Documents and any transaction in connection with any of them.

 

16.3. Change in collateral agent

Each Grantor agrees that:

 

  (a) the Secured Party may assign its rights and novate or otherwise transfer
its obligations under this document to any replacement or successor collateral
agent that is appointed in accordance with the US Pledge and Security Agreement
(New Collateral Agent); and

 

  (b) if requested, it will enter in to a novation deed with the Secured Party
and any New Collateral Agent in a form acceptable to the Secured Party and the
New Collateral Agent.

 

16.4. Assistance

Each Grantor agrees to do or execute anything reasonably requested by the
Secured Party to effect an assignment, transfer, novation or other dealing under
this clause 16.

 

General security deed | page 37



--------------------------------------------------------------------------------

Exhibit 10.3

 

17. Notices, demands and communications

All notices and other communications provided under this document shall be in
writing or by facsimile and addressed, delivered or transmitted, if to a
Grantor, the Secured Party or a Principal, to the applicable Person at its
address or facsimile number specified in the ‘Details’ section of this document,
or at such other address or facsimile number as may be designated by such patty
in a notice to the other parties, and a copy of all notices shall be given by
email at the email address for a party set forth therein, if any, or at such
other email address as designated by such party to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
the confirmation of transmission thereof is received by the transmitter.

 

18. Protection of third parties

 

18.1. Receipt of Secured Party, Receiver or Attorney

A receipt given by a Principal (or its Authorised Representative), a Receiver or
an Attorney for any money payable to it, or any asset receivable by it, relieves
the person paying that money or delivering the asset from all liability to
enquire as to the dealing with, or application of, that money or asset.

 

18.2. Third parties need not enquire

A person dealing with a Principal, a Receiver or an Attorney is protected from
any impropriety or irregularity of that dealing, and need not enquire whether:

 

  (a) any of them has been properly appointed or has executed or registered an
instrument or exercised a Power properly or with authority; or

 

  (b) any Obligations have become due, a Loan Document is enforceable or a
default (however described) has occurred under a Loan Document.

 

19. Protection of Secured Party, Receiver and Attorney

 

19.1. Notice, demand or lapse of time required by law

If a notice, demand or lapse of time is required by law before a Principal can
exercise a Power, then for the purposes of this document;

 

  (a) that notice, demand or lapse of time is dispensed with to the extent
allowed by that law; or

 

  (b) if not allowed to be dispensed with, but the period of notice, demand or
lapse of time is allowed by that law to be shortened or fixed, it is shortened
and fixed to one day.

 

General security deed | page 38



--------------------------------------------------------------------------------

Exhibit 10.3

 

19.2. Secured Party and Receiver not restricted

A Beneficiary or a Receiver need not:

 

  (a) exercise a Power, give a consent or make a decision under this document
unless a Loan Document expressly provides otherwise; or

 

  (b) resort to a Lien or Power before resorting to any other of them.

 

19.3. Secured Party, Receiver and Attorney not mortgagee in possession or liable

To the extent permitted by law, a Principal, a Receiver and any Attorney will:

 

  (a) not be, nor account or be liable as, mortgagee in possession due to
exercise of a Power; or

 

  (b) not be liable to anyone for any Loss in relation to an exercise or
attempted exercise of a Power, or a failure or delay in exercising a Power.

 

19.4. Reinstating avoided transaction

 

  (a) Each Grantor agrees that if a payment or other transaction relating to the
Obligations is void, voidable, unenforceable or defective for any reason or a
related claim is upheld, conceded or settled (each an Avoidance), then even
though the Secured Party or any Principal knew or should have known of the
Avoidance:

 

  (i) each Power and each Grantor’s liability under each Loan Document will be
what it would have been, and will continue, as if the payment or transaction the
subject of the Avoidance had not occurred; and

 

  (ii) each Grantor will immediately execute and do anything required by the
Secured

Party to restore the Secured Party to its position immediately before the
Avoidance (including reinstating any Loan Document).

 

  (b) This clause 19.4 survives any termination or full or partial discharge or
release of any Loan Document.

 

19.5. Authorised Representatives and communications

Each Grantor irrevocably authorises a Principal to rely on a certificate by any
person purporting to be its director or company secretary as to the identity and
signatures of its Authorised Representatives, and to rely on any Notice or other
document contemplated by any Loan

Document which bears the purported signature (whether given by facsimile or
otherwise) of its Authorised Representative. Each Grantor warrants that those
persons have been authorised to give notices and communications under or in
connection with the Loan Documents.

 

General security deed | page 39



--------------------------------------------------------------------------------

Exhibit 10.3

 

19.6. Secured Party’s or Principal’s opinion

An opinion or view of the Secured Party or a Principal for the purposes of this
document may be formed or held on its behalf by its Authorised Representative,
its board of directors or by any other person it authorises to act on its behalf
in relation to the Loan Documents.

 

20. General provisions

 

20.1. Consideration

Each Grantor acknowledges entering this document in return for the Secured Party
and the other Principals entering into the Loan Documents, the transactions
contemplated by those documents and other valuable consideration,

 

20.2. Prompt performance

If a time is not specified for the performance by a Grantor of an obligation
under this document, it must be performed promptly.

 

20.3. Performance of Grantor’s obligations by Secured Party

The Secured Party may do anything which a Grantor fails to do as required by, or
in accordance with, this document. This does not limit or exclude the Secured
Party’s Powers in any way.

 

20.4. Powers

Powers under the Loan Documents are cumulative and do not limit or exclude
Powers under law. Full or partial exercise of a Power does not prevent a further
exercise of that or any other Power. No failure or delay in exercising a Power
operates as a waiver or representation. Unless expressly provided in a Loan
Document, no Power or Loan Document merges in, limits or excludes any other
Power, Loan Document or judgment which the Secured Party or a Receiver (or
anyone claiming through it) may have or obtain.

 

20.5. Consent and waivers

A consent or waiver by the Secured Party or a Receiver in relation to this
document is effective only if in writing. If given subject to conditions, the
consent or waiver only takes effect subject to compliance with those conditions
to the Secured Party’s or Receiver’s satisfaction.

 

20.6. Indemnities and reimbursement obligations

The Secured Party, a Principal or a Receiver need not incur an expense or make a
payment before enforcing an indemnity or reimbursement obligation in a Loan
Document Unless otherwise stated, each such indemnity or reimbursement
obligation is separate and independent of each other obligation of the party
giving it, is absolute, irrevocable, unconditional and payable on demand and
continues despite any settlement of account, termination of any Loan Document or
anything else.

 

General security deed | page 40



--------------------------------------------------------------------------------

Exhibit 10.3

 

20.7. Notices or demands as evidence

A notice or certificate from or demand by the Secured Party or a Principal
stating that an Event of Default has occurred, or that a specified sum of money
is owing or payable under a Loan Document or stating any other fact or
determination relevant to the rights or obligations of the Secured Party, a
Principal or a Grantor under a Loan Document, is taken to be correct unless
proved incorrect.

 

20.8. Law and legislation

To the extent permitted by law:

 

  (a) each Loan Document to which a Grantor is expressed to be a party prevails
to the extent of inconsistency with any law; and

 

  (b) any present or future legislation operating to reduce a Grantor’s
obligations under a Loan Document or the effectiveness of the Powers is
excluded.

 

20.9. Severability

A provision of this document that is illegal, invalid or unenforceable in a
jurisdiction is ineffective in that jurisdiction to the extent of the
illegality, invalidity or unenforceability. This does not affect the validity or
enforceability of that provision in any other jurisdiction, nor the remainder of
this document in any jurisdiction,

 

20.10. Variation

A variation of this document must be in writing and signed by or on behalf of
each party to it.

 

20.11. Governing law - security agreement

This document is governed by the laws of New South Wales.

 

20.12. Governing law-Lien

 

  (a) Subject to clause 20.12(b), each Lien created under this document is
governed by the laws of New South Wales.

 

  (b) Clause 20.12(a) does not apply to the extent that a Lien is created under
this document in any personal property described in section 237(2) of the PPSA,
in which case the law determined by the PPSA will govern the Lien in that
property.

 

20.13. Jurisdiction

Each party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of New South Wales (and any court of appeal) and
waives any right to object to an action being brought in those courts, including
on the basis of an inconvenient forum or those courts not having jurisdiction.

 

General security deed | page 41



--------------------------------------------------------------------------------

Exhibit 10.3

 

20.14. Service of process

Without preventing any other mode of service, any document in an action or
process may be served on any party by being delivered to or left for that patty
at its address for service of Notices under this document. Unilife Corporation
appoints Unitract Syringe Pty Ltd as its agent to accept service of process
under or in connection with this document, and Unitract Syringe Pty Ltd accepts
the appointment. The appointment may not be revoked without the Secured Patty’s
consent.

 

20.15. Counterparts

This document may be executed in any number of counterparts. Each counterpart
constitutes an original of this document, all of which together constitute one
instrument. A party who has executed a counterpart of this document may exchange
it with another party by faxing, or by emailing a pdf (portable document format)
copy of, the executed counterpart to that other party, and if requested by that
other party, will promptly deliver the original by hand or post. Failure to make
that delivery will not affect the validity of this document.

 

General security deed | page 42



--------------------------------------------------------------------------------

Exhibit 10.3

Schedule 1 – Parties

Part 1 – Grantors

 

Name    Unitract Syringe Pty Ltd ACN    101 059 723 Notice details   

250 Cross Farm Lane, York PA 17406 USA

Facsimile:+1 717 384 3402

Attention: Director

Name    Unilife Medical Solutions Pty Limited ACN    008 071 403 Notice details
  

250 Cross Farm Lane, York PA 17406 USA

Facsimile:+1717 384 3402

Attention: Director

Name    Unilife Corporation, a Delaware corporation ARBN    141 042 757 Notice
details   

250 Cross Farm Lane, York PA 17406 USA

Facsimile: +1 717 384 3402

Attention: Director

Part 2 – Original Principals

 

Name    ROS Acquisition Offshore LP, a Cayman Islands exempted limited
partnership Notice details   

C/O Walkers Corporate Services Limited

Walker House, 87 Mary Street

George Town, Grand Cayman KY 1-9005

Cayman Islands

Attention: Neil Gray

with duplicate notice to:   

OrbiMed Advisors LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Email: WesseIT@OrbiMed.com;

RizzoM@OrbiMed.com

Attention: Tadd Wessel and Matthew Rizzo

Name    Royalty Opportunities S.à.r.l, a Luxembourg société à responsabilité
limitée Notice details   

C/O Walkers Corporate Services Limited

Walker House, 87 Mary Street

George Town, Grand Cayman KY 1-9005

Cayman Islands

Attention: Neil Gray

 

General security deed | page 43



--------------------------------------------------------------------------------

Exhibit 10.3

 

with duplicate notice to:   

OrbiMed Advisors LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Email: WesselT@OrbiMed.com;

RizzoM@OrbiMed.com

Attention: Tadd Wessel and Matthew Rizzo

 

General security deed | page 44



--------------------------------------------------------------------------------

Exhibit 10.3

Schedule 2 - Notice of Lien (account)

[Date]

 

To:   

[Financial institution name) (you)

[Financial institution address]

Copy to;   

ROS Acquisition Offshore LP

[secured party address]

Customer/depositor: [                    ] (we/us)

Account: [                    ] (Collection Account)

We have granted a general security deed (GSD) to ROS Acquisition Offshore LP
(Secured Party) under which we have created a security interest in the
Collection Account. Under the terms of the GSD, we must not operate or deal with
the Collection Account in any way (including any fund transfer or withdrawal)
without the Secured Parry’s prior written consent. Accordingly, unless you
receive notice to the contrary from the Secured Party, you are directed to:

 

  •   deal with the Collection Account and any balance only in accordance with
the Secured Party’s instructions, and to not permit the Collection Account to be
operated without those instructions

 

  •   credit all interest and proceeds in relation to the Collection Account
into the Collection Account.

Any notice or subsequent instructions given by the Secured Party under this
notice must be authorised by no less than one authorised officer of the Secured
Party. The authorised officer of the Secured Party for the Collection Account
must be properly identified using your usual procedures before you can accept
notifications or instructions from a particular authorised officer.

 

Notices to    [Financial institution name] must be sent to:    [insert address]
   Facsimile: [insert facsimile]    Attention: [insert attention]

You are also directed to promptly give the Secured Party:

 

  •   all information requested by the Secured Party from time to time in
relation to the Collection Account (whether or not such information you may
disclose to the Secured Party is deemed confidential) and any interest and
proceeds credited or paid to the Collection Account

 

  •   a copy of any notice you receive of any security interest (other than the
security interest created under the GSD) granted in the Collection Account or
any proceeds from the Collection Account.

You may rely on any notice and/or instructions reasonably believed by you to be
genuine and correct and in the case of a notice and/or instruction purporting to
be from the Secured Party, signed by one person who purport to be authorised
officers of the Secured Party, We acknowledge and agree that you can rely

 

General security deed | page 45



--------------------------------------------------------------------------------

Exhibit 10.3

on such notice and/or instructions and will not be held liable for acting in
good faith on the notice and/or instruction to the extent that you and your
officers have not been guilty of fraud, wilful misconduct or negligence.

You are not liable for any stamp duty that may arise out of this arrangement.

The acknowledgment will be your confirmation for the benefit of the Secured
Party that:

 

1. you will comply with the above directions and not pay money in the Collection
Account to us or anyone else without the Secured Party’s consent;

 

2. you waive any right of set-off or combination or any security interest to the
extent it would affect the Collection Account;

 

3. without limiting paragraph 2, you agree to, if requested by the Secured
Party, subordinate in favour of the Secured Party, any security interest in the
Collection Account that you have perfected by control to the security interest
created under the GSD; and

 

4. you have received no notice of any prior security interest granted in the
Collection Account or any proceeds from the Collection Account.

Terms defined in the Personal Property Securities Act 2009 (Cth) have the same
meaning when used in this notice.

 

   

Receipt and agreement confirmed:

 

 

 

Signed for and on behalf of [                
                                    ]

 

 

 

Signed for and on behalf of

   

[Financial institution name]

   

Title:

    

Receipt and agreement confirmed:

        

Date:

                      

Signed for and on behalf of

    

ROS Acquisition Offshore LP

           

Title:

        

Date:

        

 

General security deed | page 46



--------------------------------------------------------------------------------

Exhibit 10.3

Schedule 3 – Serial Numbered Property

Serial Numbered Property (including motor vehicle(s), aircraft, watercraft,
design(s), patents), plant breeder’s right(s) and trade mark(s)) of each Grantor
is set out in the following pages:

[table omitted]

 

General security deed | page 47



--------------------------------------------------------------------------------

Exhibit 10.3

Schedule 4 - Relevant Marketable Securities

Shares:

 

Grantor (who holds shares in a Share
Issuer)

  

CAN / ABN

  

Share Issuer

  

Relevant Marketable Securities

Unilife Corporation    ARBN 141 042 757    Unilife Medical Solutions Pty Limited
(ACN 008 071403)    100% of the issued capital of the Shave Issuer, which as at
the date of this document consists of 315,706,616 shares fully paid to
A$63,141,323.20 value, together with all other shares in the Share Issuer
legally or beneficially owned by a Grantor from time to time. Unilife Medical
Solutions Pty Limited    ACN 008 071 403    Unitract Syringe Pty Ltd
(ACN 101 059 723)    100% of the issued capital of the Share Issuer, which as at
the date of this document consists of 44,750,000 shares fully paid to A$0 value,
together with all other shares in the Share Issuer legally or beneficially owned
by a Grantor from time to time.

 

General security deed | page 48



--------------------------------------------------------------------------------

Exhibit 10.3

Signing pages

EXECUTED as a deed.

Each attorney signing this document under a power of attorney certifies, by the
attorney’s signature, that the attorney has no notice of the revocation of the
power of attorney.

 

Grantors      Executed by Unilife Medical Solutions Pty Limited in accordance
with Section 127 of the Corporations Act 2001     

/s/ Alan Shortall

    

/s/ Ramin Mojdehbakhsh

Signature of director     

Signature of director/company secretary

(Please delete as applicable)

Alan Shortall

    

Ramin Mojdehbakhsh

Name of director (print)      Name of director/company secretary (print)
Executed by Unitract Syringe Pty Ltd in accordance with Section 127 of the
Corporations Act 2001     

/s/ Alan Shortall

    

/s/ Ramin Mojdehbakhsh

Signature of director     

Signature of director/company secretary

(Please delete as applicable)

Alan Shortall

    

Ramin Mojdehbakhsh

Name of director (print)      Name of director/company secretary (print)

 

UNILIFE CORPORATION By:   /s/ Alan Shortall   Name: Alan Shortall   Title:
Chairman and CEO

 

General security deed | page 49



--------------------------------------------------------------------------------

Exhibit 10.3

Secured Party

ROS ACQUISITION OFFSHORE LP, as

“collateral agent” under the Loan Documents for

and on behalf of the Principals

By OrbiMed Advisors LLC,

its investment manager

By:   /s/ Sven Borho  

Name: Sven Borho

Title: Managing Member

Original Principals

ROS ACQUISITION OFFSHORE LP,

as Lender, for itself

By OrbiMed Advisors LLC,

its investment manager

 

By:   /s/ Sven Borho  

Name: Sven Borho

Title: Managing Member

ROYALTY OPPORTUNITIES S.À.R.L

By OrbiMed Advisors LLC,

its investment manager

 

By:   /s/ Sven Borho  

Name: Sven Borho

Title: Managing Member

 

General security deed | page 50